Citation Nr: 1044856	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a chronic cardiac disorder, to include hypertension.    

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for left ear hearing loss.

3.  Entitlement to an increased evaluation for a scar as residual 
to excision of a benign mass of the left cheek, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a scar as residual 
to excision of lipoma of the right breast, currently evaluated as 
10 percent disabling.  

5.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.
  
6.  Entitlement to an increased evaluation for a gastrointestinal 
disability with pruritis ani, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to a compensable evaluation for residuals of an 
injury to the right little finger.

8.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture with traumatic arthritis, currently 
evaluated as 10 percent disabling.  

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1992.

This appeal arose before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which denied the increased rating claims and found new 
and material evidence had not been submitted to reopen the 
chronic cardiac disorder claim.  This decision also denied the 
left ear hearing loss claim, but it is unclear whether this claim 
was not reopened or was reopened and denied on the merits.  
Regardless, a comprehensive discussion of the question of new and 
material evidence must be undertaken in order to put the chronic 
cardiac disorder and hearing loss issues in the proper legal 
posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).

In January 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

The January 2008 Board remand, in part, increased the Veteran's 
right ankle disability rating from 0 percent to 10 percent based 
on a finding of x-ray evidence of arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2010).  The Board remanded the 
question of whether the Veteran was entitled to an extraschedular 
rating or to an increased rating based on functional impairment.  
These issues will be addressed below.

As will be explained in more detail below, the Board has 
consolidated what used to be the separate claims of entitlement 
to a rating in excess of 10 percent for a gastrointestinal 
disability and entitlement to a compensable rating for pruritis 
ani.  This claim is now listed as entitlement to service 
connection for a gastrointestinal disability with pruritis ani.  
This recharacterization was done because the Veteran's pruritis 
ani is considered a symptom of his gastritis, and the 
manifestations of both conditions are highly relevant to awarding 
an increased rating for the Veteran's gastrointestinal disability 
symptomatology.  

The issues of service connection for a chronic cardiac disorder 
and left ear hearing loss, and entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 

FINDINGS OF FACT

1.  The RO denied the claim for service connection for chronic 
cardiac disorder, to include hypertension, in July 1993.

2.  Additional evidence received since the July 1993 denial is 
neither cumulative nor redundant of the evidence of record at the 
time of the previous denial sought to be reopened, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a chronic cardiac disorder, to include 
hypertension.

3.  The RO denied the claim for service connection for left ear 
hearing loss in July 1993.

4.  Additional evidence received since the July 1993 denial is 
neither cumulative nor redundant of the evidence of record at the 
time of the previous denial sought to be reopened, and raises a 
reasonable possibility of substantiating the claim of service 
connection for left ear hearing loss.

5.  The Veteran's service-connected scar as residual to excision 
of a benign mass of the left cheek measures about 1.25 inches and 
is slightly tender to the touch.  

6.  The Veteran's service-connected scar as residual to excision 
of lipoma of the right breast measures 1.5 inches in length and 
is manifested by keloid formation and slight tenderness to the 
touch. 

7.   The Veteran's service-connected pseudofolliculitis barbae is 
asymptomatic when he does not shave.

8.  The Veteran's service-connected residuals of an injury to the 
right little finger are manifested by slight angular deformity 
with the distal phalanx, x-ray evidence of mild degenerative 
changes, limitation of flexion, and decreased dexterity when 
grasping objects in the right hand.

9.  Prior to October 26, 2009, the Veteran's service-connected 
residuals of a right ankle fracture with traumatic arthritis 
include arthritis, dorsiflexion to 30 degrees, and plantar 
flexion to 40 degrees.

10.  On and after October 26, 2009, the Veteran's service-
connected residuals of a right ankle fracture with traumatic 
arthritis are arthritis, dorsiflexion to 0 degrees, and plantar 
flexion to 30 degrees.

11.  The Veteran's service-connected gastrointestinal disability 
with pruritis ani is manifested by acid irritations, gassiness, 
abdominal pain, anal itching and burning, and melena.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to service 
connection for a chronic cardiac disorder, to include 
hypertension, in 1993 is new and material and the claim for 
service connection for a chronic cardiac disorder, to include 
hypertension, is thus reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2010).

2.  Evidence received since the RO denied entitlement to service 
connection for left ear hearing loss in 1993 is new and material 
and the claim for service connection for left ear hearing loss is 
thus reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2010).

3.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected scar as residual to excision of 
a benign mass of the left cheek are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.118 including 
Diagnostic Codes 7800 to 7805 (prior to August 30, 2002), § 4.118 
including Diagnostic Codes 7800 to 7805 (prior to October 23, 
2008).

4.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected scar as residual to excision of 
lipoma of the right breast are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.118 including 
Diagnostic Codes 7800 to 7805 (prior to August 30, 2002), § 4.118 
including Diagnostic Codes 7800 to 7805 (prior to October 23, 
2008).

5.   The criteria for the assignment of a compensable rating for 
the service-connected pseudofolliculitis barbae are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.118 including Diagnostic Codes 7806, 7813 (prior to August 30, 
2002), § 4.118 including Diagnostic Codes 7806, 7813 (prior to 
October 23, 2008).

6.  The criteria for a compensable evaluation for residuals of an 
injury to the right little finger have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, including Diagnostic Codes 5003, 5156, 5227 (in effect 
before and after August 26, 2002).

7.  Prior to October 26, 2009, the criteria for an evaluation in 
excess of 10 percent for residuals of a right ankle fracture with 
traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
including Diagnostic Codes 5003, 5010, 5271 (2010).

8. On and after October 26, 2009, the criteria for an evaluation 
of 20 percent, but no higher, for residuals of a right ankle 
fracture with traumatic arthritis have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, including Diagnostic Codes 5003, 5010, 5271 (2010).

9.  The criteria for a disability evaluation of 20 percent, and 
no more, for a gastrointestinal disability with pruritis ani have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.110-4.114, Diagnostic Codes 7305, 7307, 7337 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's 
claims of entitlement to service connection for a chronic cardiac 
disorder and left ear hearing loss.  As will be discussed in 
greater detail below, the Board finds that new and material 
evidence has been submitted, and that these claims should be 
reopened.  Any additional evidentiary development that is 
necessary before these claims can be adjudicated on the merits 
will be discussed in greater detail in the REMAND portion of this 
document.

With respect to the increased rating claims that are on appeal, 
the Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
July 2002, January 2009, and August 2009 evidentiary development 
letters in which the RO advised the appellant of the evidence 
needed to substantiate his increased rating claims.  The 
appellant was advised in these letters of his and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by him and what evidence should be provided by VA.  The 
January 2009 and August 2009 notices further advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  

The Board notes that the January 2009 and August 2009 notice 
letters were not issued prior to the initial adjudication of the 
Veteran's claims in December 2002.  His claims, however, were 
subsequently readjudicated in a December 2009 supplemental 
statement of the case.  Thus, any deficiencies in the content or 
timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
service treatment records, VA medical records, and identified 
private medical records.

The RO also arranged for the Veteran to undergo VA examinations 
in August 2002 and October 2009.  The Board finds that these 
examination reports are adequate for the purpose of determining 
entitlement to increased ratings.   These examination reports are 
thorough and consistent with the other evidence of record from 
the period that is currently on appeal.  The examiners elicited 
from the Veteran his history of complaints and symptoms and 
provided clinical findings detailing the results of the 
examinations.  For these reasons, the Board concludes that the 
August 2002 and October 2009 examination reports in this case 
provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



A.  Chronic Cardiac Disorder 

The Veteran's claim of entitlement to service connection for a 
chronic cardiac disorder (claimed as sinus bradycardia/chronic 
cardiac condition) was originally denied in a July 1993 rating 
decision.  In denying this claim, the rating decision noted that, 
while an EKG at separation showed poor R wave progression with no 
changes since prior testing in 1987, cardiology consultations in 
the Veteran's service treatment records showed no clinical 
evidence of heart disease.  It further noted that no remarkable 
findings were revealed on VA examination in December 1992.  Among 
the evidence of record at the time of the July 1993 denial were 
the Veteran's service treatment records and the December 1992 VA 
examination report.  

Since the July 1993 rating decision, the Veteran has submitted VA 
and private medical records demonstrating that he has been 
diagnosed with current cardiac disabilities.  For instance, a May 
2002 VA medical record reflects the Veteran sought treatment for 
increased shortness of breath, palpitations, and sweating.  It 
was noted that he had a history of intermittent palpitations for 
years.  He was diagnosed with intermittent symptomatic 
palpitations and controlled hypertension.  An August 2002 private 
cardiolite SPECT stress test notes an abnormal study with 
ischemia in the inferobasilar wall of a mild to moderate amount.  

The Board has considered this evidence along with the remaining 
evidence of record, including the Veteran's own assertions of 
continuity of symptomatology since service, most recently in the 
July 2010 informal hearing presentation.  The Board finds that 
this evidence constitutes new medical evidence of a current 
chronic cardiac disorder, which relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, the Board 
finds that new and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
chronic cardiac disorder, to include hypertension, is reopened.

B.  Left Ear Hearing Loss

The Veteran's claim of entitlement to service connection for left 
ear hearing loss was also originally denied in the July 1993 
rating decision.  In denying this claim, the rating decision 
noted that audiometric testing in service showed hearing within 
normal limits bilaterally.  Among the evidence of record at the 
time of the July 1993 denial were the Veteran's service treatment 
records and the December 1992 VA examination report.  

Since the July 1993 denial, the Veteran has submitted new and 
material evidence of a current hearing loss disability that may 
be related to service.  A May 2002 VA medical record notes that a 
June 2001 audiogram diagnoses moderate to moderately severe high 
frequency sensorineural hearing loss.  This audiogram found 
slight decrease in the left ear at a few frequencies as compared 
to a June 1998 audiogram.  Even though the August 2002 VA 
examination report found normal hearing in the Veteran's left 
ear, the examiner opined that the Veteran's right ear hearing 
loss was more likely than not due to acoustic trauma while in the 
military.  This opinion suggests a common etiology between the 
Veteran's right and left ear hearing loss.

This evidence is new in that it was not of record at the time of 
the July 1993 denial.  It is material in that it is evidence of a 
current left ear hearing loss disability and possible nexus 
between such disability and in-service acoustic trauma.  In 
short, the Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor redundant 
of previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for left 
ear hearing loss.  To this extent, the benefit sought on appeal 
is granted.

III.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the Veteran's appeal, VA promulgated new 
regulations amending the rating criteria for skin disorders, 
effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002).  When a law or regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
('[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.'); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not allow 
for retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative issue).  For 
any date prior to the change in the regulations, VA cannot apply 
the revised regulations.

A.  Scar as Residual to Excision of a Benign Mass of the Left 
Cheek

The Veteran has claimed entitlement to a rating in excess of 10 
percent for a scar on the left cheek.  This disability is 
currently assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Prior to August 30, 2002, Diagnostic Code 7804 provided a 10 
percent rating for scars that were superficial, tender, and 
painful on objective demonstration.  According to the August 2002 
VA examination report, the Veteran's scar measures about 1.25 
inches and is slightly tender to the touch.  No higher rating is 
assignable under Diagnostic Code 7804.  

The Board will therefore evaluate whether a higher rating is 
available under an alternative diagnostic code.  Specifically, 
the Board will consider whether the Veteran's disability may be 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7805.

Of the remaining diagnostic codes, the Board notes that 
Diagnostic Codes 7802 (scars, burns, second degree) and 7803 
(scars, superficial, poorly nourished, with repeated ulceration) 
need not be considered because they do not provide ratings in 
excess of 10 percent.  

In the absence of third degree scar burns of at least 12 square 
inches, an increased rating is not available under the old 
Diagnostic Code 7801.  Because no limitation of function of the 
Veteran's cheek is noted in the record, an increased rating is 
not available under the old Diagnostic Code 7805.  

Finally, the Board has considered the old criteria of Diagnostic 
Code 7800, which applies to disfiguring scars of the head, face, 
or neck.  This diagnostic code assigns a 10 percent rating for 
moderate and disfiguring scars.  A 30 percent rating is assigned 
for severe disfigurement of the head, face, or neck, especially 
if producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for disfigurement 
with complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.

A Note to Diagnostic Code 7800 provides that, when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color change, or the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent evaluation may be increased 
to 50 percent, and a 10 percent evaluation may be increased to 30 
percent.  It also notes that the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118 (Diagnostic Code 7800) (2002).

The Board finds that the evidence of record prior to August 30, 
2002, does not satisfy the 30 percent rating criteria.  The 
August 2002 VA examination report notes no deformity of the 
eyelids, lips, or auricles.  There is no evidence of tissue loss, 
cicatrization, marked discoloration, or color change to warrant 
an increased rating under the Note.  Furthermore, the photographs 
that are associated with the claims file do not reflect that the 
Veteran's cheek scar should be classified as a most repugnant or 
disfiguring condition.  

Therefore, the Board finds that a rating in excess of 10 percent 
is not warranted for the Veteran's service-connected left cheek 
scar prior to August 30, 2002.  

The Board will next consider whether the Veteran should receive a 
rating in excess of 10 percent under the old rating criteria on 
and after August 30, 2002.  The most probative evidence of record 
with respect to this period is an October 2009 VA examination 
report.  This report describes the Veteran's scar as being a 
"midface, left side, very faint scar in the skin fold, almost 
unnoticeable."  There was no skin breakdown over the scar and 
there were no reports of pain.  On examination, maximum width was 
0.1 centimeters and maximum length was 4 centimeters.  The scar 
was not painful and there was no sign of skin breakdown.  The 
scar was superficial, had no inflammation, no edema, and no 
keloid formation.  There was no abnormal texture or hypo- or 
hyper-pigmentation.  The skin was not indurated or inflexible.  
Contour was not elevated or depressed.  The scar was not adherent 
to underlying tissues, and it had no other disabling effects.  

The Board finds that a rating in excess of 10 percent is not 
available based on the old rating criteria of Diagnostic Codes 
7800 through 7805.  As discussed above, ratings in excess of 10 
percent are not available under Diagnostic Codes 7802, 7803, or 
7804.  The Veteran's scar does not exceed an area or areas of 12 
square inches (77.4 square centimeters) to warrant a 20 percent 
rating under Diagnostic Code 7801, and no functional limitation 
was noted on examination to warrant an increased rating under 
Diagnostic Code 7805.  Nor does the October 2009 VA examination 
report reflect a worsening in the severity of the level of 
disfigurement as described in the August 2002 VA examination 
report to warrant a rating in excess of 10 percent under 
Diagnostic Code 7800.  

The Board has therefore considered whether an increased rating 
may be available under one of the revised diagnostic codes.  
Because the revised Diagnostic Codes 7802 through 7804 do not 
provide ratings in excess of 10 percent, they need not be 
considered.  Because the criteria of the revised Diagnostic Code 
7801 are identical to those of the old regulation, a rating in 
excess of 10 percent is still not warranted.  

The Board will now consider whether an increased rating is 
warranted under the revised rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (prior to October 23, 2008). 

Diagnostic Code 7800 evaluates disfigurement of the head, face, 
or neck as follows: with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement (80 percent); with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features of paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement (50 percent); 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 
7800 (prior to October 23, 2008).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under § 4.118, are: (1) scar 5 or more inches (13 or 
more cm) in length; (2) scar at least one-quarter inch (.6 cm) 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) skin adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm) ; 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm); and (8) skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm). Id. at Note 
(1).

As noted above, the October 2009 VA examination report reflects 
that the Veteran does not have visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features.  Nor are any of the characteristics of 
disfigurement found in the October 2009 VA examination report. 

Therefore, entitlement to a rating in excess of 10 percent for 
the skin on the Veteran's left cheek is not warranted under 
either the old or the revised rating criteria of Diagnostic Code 
7800.

As with the old rating criteria, the revised criteria of 
Diagnostic Codes 7802, 7803, and 7804 do not allow for ratings in 
excess of 10 percent and thus need not be further considered.  
The revised Diagnostic Codes 7801 and 7805 are identical to the 
old Diagnostic Codes 7801 and 7805, and the criteria for an 
increased rating have already been found not to be met.  
Therefore, the Veteran is not entitled to a rating in excess of 
10 percent under any of the alternative rating criteria.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were again revised, effective October 
23, 2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

In summary, the competent evidence record reflects that the scar 
on the Veteran's left cheek does not more nearly approximate the 
criteria for a rating in excess of 10 percent under any of the 
applicable rating criteria for any period of this appeal.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

B.  Scar as Residual to Excision of Lipoma of the Right Breast

The Veteran has also claimed entitlement to a rating in excess of 
10 percent for a scar on the right breast.  This disability is 
currently assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

The August 2002 VA examination report describes the Veteran's 
scar as having keloid formation and being slightly tender to the 
touch.  The scar measured about 1.5 inches in length.  

As with the scar claim for the left cheek, the Board notes that 
ratings in excess of 10 percent are not available under 
Diagnostic Codes 7802 through 7804.  Because the scar is not on 
the Veteran's head, face, or neck, Diagnostic Code 7800 does not 
apply.  Because the scar is not at least 12 square inches in 
area, an increased rating is not available under Diagnostic Code 
7801.  In the absence of functional limitation, an increased 
rating is not warranted under Diagnostic Code 7805.

The October 2009 VA examination report notes no skin breakdown 
and no complaints of pain.  The maximum width was 0.1 centimeters 
and maximum length was 6.5 centimeters.  The scar was not 
painful; had no signs of breakdown; was superficial; had no 
inflammation, edema, or keloid formation; and had no other 
disabling effects.  

This symptomatology does not satisfy the new or revised criteria 
for an increased rating of Diagnostic Codes 7800 through 7805.  
As noted above, the scar is not on the Veteran's head, face, or 
neck, making Diagnostic Code 7800 inapplicable.  The scar does 
not exceed 77 square centimeters, making a 20 percent rating 
unavailable under Diagnostic Code 7801.  Ratings in excess of 10 
percent are not available under Diagnostic Codes 7802 through 
7804.  An increased rating is not warranted under Diagnostic Code 
7805 due to a lack of evidence of functional impairment.

Again, the revision of the skin disability regulations effective 
October 23, 2008, does not apply to claims that were received 
prior to the effective date and will not be further considered.  

In short, a rating in excess of 10 percent, under either the old 
or the revised rating criteria, is not warranted for the scar on 
the Veteran's right breast at any time of this appeal. 

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  Gilbert, 
supra.  Accordingly, the claim must be denied.

C.  Pseudofolliculitis Barbae

The Veteran has also claimed entitlement to a compensable 
evaluation for pseudofolliculitis barbae.  This disability is 
rated as dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 
7806, which directs that the disability be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800); scars 
(Diagnostic Codes 7801 through 7805); or dermatitis (Diagnostic 
Code 7806), depending on the predominant disability.  

In the case at hand, the predominant disability is dermatitis.  
Therefore, the Board will rate the Veteran's pseudofolliculitis 
barbae pursuant to Diagnostic Code 7806.  

Under Diagnostic Code 7806 as it was codified prior to August 30, 
2002, dermatitis or eczema is rated 0 percent with slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or a small area.  A 10 percent rating is assigned for 
eczema with exfoliation, exudation or itching that involves an 
exposed surface or an extensive area.  The next higher rating of 
30 percent is assigned where exudation or itching is constant, or 
where there are extensive lesions or marked disfigurement.  The 
highest rating of 50 percent is assigned where there is 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or the disorder is exceptionally 
repugnant.

The August 2002 VA examination report notes a diagnosis of 
pseudofolliculitis barbae by history.  However, no findings of 
current, active disability were noted during the examination.  
Therefore, the Board finds that a compensable disability rating 
is not warranted under the old rating criteria.

Under the revised rating criteria effective on August 30, 2002, 
Diagnostic Code 7806 assigns a 0 percent rating for dermatitis or 
eczema affecting less than five percent of the entire body or 
less than five percent of exposed areas affected, and; no more 
than topical therapy is required during a period of twelve 
months.  A 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during the 
twelve month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total duration 
of six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month period.

The October 2009 VA examination report notes that the Veteran 
reported he has to be very careful when he shaves his face.  It 
noted that, although the Veteran claims worsening of this 
condition, he has never requested medical evaluation, dermatology 
referral, or any treatment.  This condition is constant.  No skin 
symptoms or systemic symptoms were noted.  There had been no skin 
disease treatment in the past twelve months.  On examination, the 
skin on the Veteran's face was normal with no evidence of 
pseudofolliculitis barbae.  The examiner diagnosed normal skin of 
the face with no evidence of pseudofolliculitis barbae at this 
time.

The Board finds that, in the absence of symptomatology of active 
disability, a compensable evaluation is not warranted under 
either the old or the revised rating criteria of Diagnostic Code 
7806 on or after August 30, 2002.  

The Board acknowledges the Veteran's contention, made by his 
representative in the July 2010 informal hearing presentation, 
that the Veteran's pseudofolliculitis barbae is not active 
because he has a beard.  This statement also suggests that the 
Veteran has undergone hardship because of his pseudofolliculitis 
barbae in that it is more difficult and more expensive to 
maintain a beard.  Finally, the representative makes some 
suggestion that this condition would interfere with the dress 
codes of certain employment and that the Veteran would be 
protected under the Americans with Disabilities Act (ADA).  The 
Board acknowledges these arguments.  However, it notes that the 
increased expense and difficulty in maintaining a beard are not 
factors that are to be considered when rating the Veteran's 
disability.  Furthermore, in the absence of evidence reflecting 
the Veteran's beard has actually had an adverse impact on his 
employment, the July 2010 contentions to this effect are 
irrelevant.

Again, the revision of the skin disability regulations that 
became effective on October 23, 2008, does not apply to claims 
that were received prior to the effective date.  These new 
criteria therefore need not be considered.

In summary, a compensable rating, under either the old or the 
revised rating criteria, is not warranted for the Veteran's 
pseudofolliculitis barbae at any time during this appeal. 

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must 
be denied.

D.  Residuals of an Injury to the Right Little Finger

In the case at hand, the Veteran has claimed entitlement to an 
increased rating for residuals of an injury to the right little 
finger.  This disability is currently assigned a noncompensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227.

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  Painful, unstable, or malaligned joints due to healed 
injury are entitled to at least the minimal compensable rating 
for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
However, any such functional loss must be 'supported by adequate 
pathology and evidenced by the visible behavior of the claimant.'  
See 38 C.F.R. § 4.40 (2010).

The regulations relating to rating digits were amended effective 
August 26, 2002.   The regulations in effect prior to August 26, 
2002, included 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002), 
which assigns a noncompensable rating for ankylosis, either 
favorable or unfavorable, of the little or ring finger.  The Note 
to Diagnostic Code 5227 states that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 5152 
through 5156.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002), a 10 
percent rating was assigned for amputation of the little finger 
without metacarpal resection, at the proximal interphalangeal 
(PIP) joint or proximal thereto.  A 20 percent evaluation 
required amputation with metacarpal resection (more than one-half 
the bone lost).

The August 2002 VA examination report notes that the Veteran had 
a fracture of the distal phalanx in service.  The Veteran has 
slight angulation and some limited motion of the distal 
interphalangeal (DIP) joint.  He had some mild limited motion.  
Otherwise, his discomfort was limited.  On examination, there was 
a slight angular deformity with the distal phalanx of the small 
finger.  He had extension to 0 degrees and flexion to 
approximately 45 degrees of the DIP of the small finger.  X-rays 
revealed no significant angulation or deformities with some mild 
degenerative changes.  

The Board finds that this evidence does not satisfy the criteria 
for a compensable rating under Diagnostic Code 5156, as the 
competent evidence of record does not reflect extremely 
unfavorable ankylosis.  

On and after August 26, 2002, the amended 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, provides a 0 percent rating for unfavorable 
or favorable ankylosis of the ring little finger.  A Note to the 
diagnostic codes addressing ankylosis of individual digits 
directs consideration of whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with overall function of the hand.  

In evaluating ankylosis of the index, long, ring, and little 
fingers, ankylosis of both the metacarpophalangeal (MP) and PIP 
joints of a digit, either in extension or full flexion, or with 
rotation or angulation of a bone, should be evaluated as 
amputation without metacarpal resection, at PIP joint or proximal 
thereto.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand.

As with the old rating criteria, the revised 38 C.F.R. § 4.71a, 
Diagnostic Code 5156, provides a 10 percent evaluation for 
amputation of the little finger, without metacarpal resection, at 
the PIP joint or proximal thereto.  A 20 percent evaluation 
required amputation with metacarpal resection (more than one-half 
the bone lost).

According to the October 2009 VA examination report, there was 
limitation of motion of the right little finger and there was 
objective evidence of pain on active range of motion.  There was 
objective evidence of pain following repetitive motion, but there 
was no additional limitation of motion on repetitive movement.  
Range of motion and functional findings for the remaining fingers 
and thumb on the Veteran's right hand were normal.  There was no 
decrease in the Veteran's hand strength.  The examiner noted 
decreased dexterity in grasping objects and noted that the 
Veteran lacks 15 degrees of flexion at the PIP joint and 20 
degrees of flexion at the DIP joint of the right small finger.  
This disability was noted to have moderate effects on chores, 
exercise, sports, and recreation and no effects on shopping, 
traveling, feeding, bathing, dressing, toileting, and grooming.  

The Board finds that there is no evidence of extremely 
unfavorable ankylosis to warrant a compensable rating under the 
old Diagnostic Code 5156 on and after August 26, 2002.  The Board 
will thus consider whether a compensable rating may be assigned 
under the revised rating criteria.

As noted above, a noncompensable rating is warranted for 
ankylosis of the little finger, but VA must consider whether 
evaluation as amputation is warranted or whether an additional 
evaluation is appropriate for limitation of motion of other 
digits or interference with overall function of the hand that is 
caused by the service-connected disability.
 
With respect to evaluation as amputation, the Board notes that 
the Veteran's little finger, including the PIP or MP joints, is 
not actually ankylosed.  Furthermore, there is no evidence of 
actual amputation.  The only additional limitation of the right 
hand that was noted in the October 2009 VA examination report is 
decreased dexterity when grasping objects.  However, there is no 
indication that the level of impairment caused by this decreased 
dexterity reaches a level of impairment, either of the little 
finger or the right hand as a whole, that is functionally 
equivalent to ankylosis.  While there is some difficulty 
grasping, there is no limitation of extension and some limitation 
of flexion.  No additional impairment was noted upon repeated 
movement, and motion was not found to be limited due to pain.   
Therefore, entitlement to a compensable rating based on 
amputation or overall impairment of the hand is not warranted.

Next, the Board will consider whether a compensable rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This 
diagnostic code directs that arthritis due to trauma that is 
substantiated by x-ray findings be rated under the rating 
criteria for degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis, when substantiated by x-rays, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, as in the case at hand, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X- ray evidence of arthritis with involvement of two or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability rating 
is warranted with x-ray evidence of arthritis with involvement of 
two or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71, Diagnostic Code 5003.

A minor joint group is defined as multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities, and is ratable on a parity with a major joint.  38 
C.F.R. § 4.45(f).  

As discussed above, x-rays taken during the August 2002 VA 
examination reflect the presence of some mild degenerative 
changes in the little finger of the right hand, while both 
examination reports contain objective evidence corroborating 
limitation of motion in that finger.  However, the evidence does 
not show that the Veteran's disability qualifies as involving a 
group of minor joints, as it does not involve multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints.  Rather, only the little finger on his right hand is 
affected.  Thus, a compensable rating under Diagnostic Code 5003 
is not warranted.  

In short, the Board finds that a compensable rating for residuals 
of an injury to the right little finger is not warranted.  The 
Board has considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.

E.  Residuals of a Right Ankle Fracture with Traumatic Arthritis

The Veteran has also claimed entitlement to a rating in excess of 
10 percent for the residuals of a right ankle fracture with 
traumatic arthritis.  As noted above, the current disability 
rating has been assigned based on x-ray evidence of traumatic 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This 
diagnostic code directs that arthritis that is due to trauma and 
is substantiated by x-ray findings be rated as degenerative 
arthritis under Diagnostic Code 5003.  

As noted above, Diagnostic Code 5003 allows for a rating based on 
limitation of motion of the affected joint.  In the case at hand, 
the pertinent rating criteria are found under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2010).  This diagnostic code provides a 10 
percent rating for moderate limitation of motion and a 20 percent 
rating for marked limitation of motion.  

For reference, the Board notes that normal limitation of motion 
for the ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71a, Plate II (2010).  

Diagnostic Code 5003 also assigns a 10 percent rating for 
limitation of motion of a major joint that is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion when such limitation of 
motion is to a noncompensable degree under the appropriate 
diagnostic codes rating limitation of motion of a particular 
joint.  In the absence of involvement of two or more major 
joints, a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5003.  

Terms such as 'moderate' and 'marked' are not defined in 38 
C.F.R. § 4.71a.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of descriptive terminology such as 
'moderate' by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an issue.  
Rather, all evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

As discussed above, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 (2010) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2010).  See, in general, DeLuca, supra.

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

The August 2002 VA examination report reflects that the Veteran 
reported having some stiffness and mild soreness in his right 
ankle.  On examination, dorsiflexion was to approximately 40 
degrees and plantar flexion was to approximately 30 degrees.  
There was mild discomfort with range of motion.  X-rays  revealed 
some mild degenerative changes.  The examiner diagnosed status 
post right ankle fracture with some mild degenerative changes.

The October 2009 VA examination report reflects that the Veteran 
reported right ankle stiffness and pain that has progressively 
worsened.  He reported treatment consisting of Oxycodone use and 
limitation of activities.  He reported that his response to 
treatment is fair.  He reported no deformity, giving way, 
instability, weakness, or incoordination.  He reported pain, 
stiffness, and decreased speed of joint motion.  He denied 
episodes of dislocation, subluxation, or locking.  He reported 
swelling and repeated effusions, and he reported that the motion 
of his joint is affected by his disability.  He denied flare-ups, 
constitutional symptoms of arthritis, and incapacitating episodes 
of arthritis.  He reported that he is unable to stand for more 
than a few minutes and that he is unable to walk for more than a 
few yards.  He reported that he always uses a cane.

On examination, his gait was antalgic.  There was no other 
evidence of abnormal weight bearing.  There was no loss of a bone 
or part of a bone, and there was no inflammatory arthritis.  The 
examiner did find tenderness and abnormal motion.  There was no 
instability, abnormality, and angulation.  Dorsiflexion was to 0 
degrees and plantar flexion was to 30 degrees.  There was 
objective evidence of pain with active range of motion.  There 
was objective evidence of pain following repetitive motion, but 
there was no additional limitation after three repetitions of 
range of motion.  There was no joint ankylosis.  

The examiner diagnosed moderate degenerative arthritis of the 
right ankle, status post fracture.  It was noted to have no 
effect on feeding, bathing, dressing, toileting, and grooming.  
It was noted to have a mild effect on traveling.  It was noted to 
have moderate effects on shopping and driving.  It was noted to 
have severe effect on chores.  It was noted to prevent exercise, 
sports, and recreation.

The Board finds that a rating in excess of 10 percent is not 
warranted for the period prior to the January 2008 Board decision 
and remand.  More specifically, the Board does not find that the 
evidence from this period reflects additional functional 
disability under DeLuca that was not already contemplated by the 
current 10 percent rating.  As discussed in the January 2008 
Board decision, the range of motion described by the August 2002 
VA examination report most closely resembles moderate limitation 
of motion.  While the August 2002 VA examination report does 
describe pain following repetitive motion, it also reflects that 
there was no additional limitation of motion following repetitive 
movement.  

The Board further finds that there are no manifestations of the 
Veteran's right ankle disability that are not contemplated by the 
10 percent rating under Diagnostic Code 5271.  Specifically, 
there is no indication of neurologic disability or symptomatic 
scarring.  Therefore, a separate disability rating is not 
warranted for the Veteran's right ankle disability.

The Board has also considered whether an increased rating may be 
warranted under an alternate diagnostic code.  The disability 
ratings pertaining to disability of the ankle are 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270 through 5274.  Of these, the Board 
need not consider Diagnostic Code 5274 (astragalectomy) because 
it does not offer a rating in excess of 10 percent.  In the 
absence of ankylosis of the ankle or of the subastragalar or 
tarsal joint, increased ratings may not be assigned under 
Diagnostic Codes 5270 and 5272, respectively.  Additionally, in 
the absence of marked deformity with malunion of the os calcis or 
astragalus, a rating in excess of 10 percent is not available 
under Diagnostic Code 5273. 

The Board does find, however, that a 20 percent rating is 
warranted on and after October 26, 2009, the date of the most 
recent VA examination, based on the Board's finding that the 
Veteran's right ankle disability satisfies the 20 percent rating 
criteria of Diagnostic Code 5271.  As noted above, Diagnostic 
Code 5271 assigns a 20 percent rating for marked limitation of 
motion.  Specifically, the October 2009 VA examination report 
reflects limitation of dorsiflexion to 0 degrees out of 20 
degrees and of plantar flexion to 30 degrees out of 45 degrees.  
These findings represent a dramatic decrease in range of motion 
from both the normal 20 degrees dorsiflexion and 45 degrees 
plantar flexion and the 30 degrees dorsiflexion and 40 degrees 
plantar flexion that were observed during the August 2002 VA 
examination.  The Board finds that these findings constitute 
marked limitation of motion and thus warrant a 20 percent rating 
on and after October 26, 2009.  

The Board notes that there is still no evidence of additional 
symptomatology such as painful scarring or instability to warrant 
a separate compensable rating.  The Board further notes that, 
with respect to the alternative rating criteria of Diagnostic 
Codes 5270 through 5274, only Diagnostic Code 5270 allows for a 
rating in excess of 20 percent.  However, in the absence of 
ankylosis of the right ankle, a rating under Diagnostic Code 5270 
is not warranted.

In short, the Board finds that entitlement to a rating in excess 
of 10 percent for residuals of a right ankle fracture with 
traumatic arthritis is not warranted prior to October 26, 2009.  
To this extent, the claim must be denied.

On and after October 26, 2009, however, the criteria for 
entitlement to a 20 percent rating for residuals of a right ankle 
fracture with traumatic arthritis are satisfied.  To this extent, 
the appeal is granted.

The Board will discuss entitlement to an extraschedular 
evaluation for the Veteran's right ankle disability below.

F.  Gastrointestinal Disability with Pruritis Ani 

The Veteran has also claimed entitlement to increased ratings for 
a gastrointestinal disability with pruritis ani.  

Pruritis ani is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7337, which directs that the disability be rated for the 
underlying condition, which is gastritis in this case.  The 
gastrointestinal disability is currently evaluated as gastritis 
and is separately rated as 10 percent disabling under the 
hyphenated 38 C.F.R. § 4.114, Diagnostic Code 7305-7307.  
Diagnostic Code 7307 provides rating criteria for hypertrophic 
gastritis and directs that atrophic gastritis be rated according 
to the underlying condition.  The underlying condition for the 
Veteran's gastritis is noted to be a duodenal ulcer, which is 
evaluated under Diagnostic Code 7305.  In short, both the 
pruritis ani and the gastritis in this case are to ultimately be 
evaluated under the duodenal ulcer rating criteria.

This understanding of the disabilities at issue is consistent 
with the rating schedule.  Under the rating schedule, there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, produce 
a common disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. § 4.14 (2010).  38 C.F.R. 
§ 4.113 (2010).

Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.113 (2010).  
Thus, only a single evaluation is permitted. 

Under Diagnostic Code 7305, a 10 percent rating is assigned for a 
mild duodenal ulcer with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).  A 20 percent 
rating is assigned for a moderate duodenal ulcer with continuous 
moderate manifestations, or episodes of severe symptoms 
(described below) two or three times a year averaging 10 days in 
duration.  A 40 percent disability rating is applicable for a 
moderately severe duodenal ulcer involving impairment of health 
manifested by anemia and weight loss, or incapacitating episodes 
four or more times a year averaging 10 days or more in duration.  
A 60 percent rating is warranted for a severe a duodenal ulcer 
with pain that is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis (bloody 
vomiting) or melena (rectal bleeding), with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  See 38 C.F.R. § 4.114 (2010).

The Board observes that the terms 'mild,' 'moderate,' and 
'severe' are not defined in 38 C.F.R. § 4.114.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and just.  
38 C.F.R. § 4.6 (2010).  It should also be noted that use of 
descriptive terminology such as 'moderate' by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2010).

The August 2002 VA examination report notes that the Veteran was 
diagnosed with gastritis in 1970.  He reported that he also had a 
duodenal ulcer at that time.  He was diagnosed with 
gastroesophageal reflux disease (GERD) in 1970.  He denied 
vomiting.  He reported having some acid irritations but denied 
any hematemesis or melena.  He reported having had some 
hypoglycemic reactions three times per week, but no diarrhea or 
constipation.  He reported feeling gassy a lot and noted this 
feeling was continuous and uncomfortable and occurs daily.  He 
reported that he takes Alka-Seltzer at bedtime, which helps him 
go to sleep and relieves his abdominal pain but irritates his 
stomach.  He gained ten pounds in one year.  

He reported severe anal itching and burning sensation that comes 
and goes but feels better after each bowel movement.  He stated 
it does not bother him if he keeps himself clean with baby wipes.  
He reported periodic bleeding in his rectum.  He denied fecal 
leakage and does not use any pads.  

On examination, the Veteran's abdomen was soft and slightly 
tender under the right side.  There were no masses or 
organomegaly.  Peristalsis and bowel sounds were active.  The 
rectal and anus examination revealed a skin tag at 9 o'clock 
position in the anus.  No hemorrhoids or erythema was noted.  The 
examiner diagnosed gastritis with healed duodenal ulcer by 
history.  

The Veteran's September 2003 notice of disagreement reflects that 
he takes two pills and Alka-Seltzer daily.  He reported vomiting 
due to gastritis no less than one day per week, and he has to 
sleep elevated on a wedge in order to keep acid from coming up 
and out at night.

According to a November 2009 record, the Veteran underwent a 
colonoscopy in July 2004.  The report found quite tortuous and 
redundant sigmoid and transverse colon, probably "fixed" by 
abdominal adhesions from previous surgeries; moderate spasm of 
the entire colon; and hemorrhoids at the anal verge.  A May 2009 
VA medical record notes that a fecal occult blood test was 
positive.  A July 2009 VA medical record reflects that the 
Veteran called reporting skin tags.  An August 2009 VA medical 
record reflects that the Veteran's iron indices were within 
normal limits and that his mild anemia was stable, and that the 
Veteran's July 2004 colonoscopy was normal but limited by 
tortuosity.

A September 2009 VA medical record reflects that the veteran 
denied any abdominal pain or obvious rectal bleeding.  Another 
September 2009 record reflects that the Veteran complained of 
GERD and blood in the stools.  He was on medication and 
complained of water brash burning but no dysphagia or cough.  He 
denied abdominal pain, anorexia, loss of appetite, nausea or 
vomiting, peptic ulcer, rectal bleeding, hepatitis, or 
constipation.

The October 2009 VA examination report notes that the Veteran 
complains of GERD symptoms, especially at night.  He takes 20 mg 
Omeprazole every day with inadequate control of symptoms.  He 
also takes over-the-counter antacids.  It was noted that he was 
seen by a doctor for these symptoms as well as for blood in his 
stools.  His condition has progressively worsened since onset.  
He is on a restricted diet.  There was melena.  There were no 
episodes of abdominal colic, nausea or vomiting, and abdominal 
distention.  There were no periods of incapacitation due to 
stomach or duodenal disease.  There was no distention or gnawing 
or burning pain.  There is no history of nausea, vomiting, or 
diarrhea.  On examination, there were no signs of significant 
weight loss or malnutrition, and the Veteran had gained ten 
pounds compared to his baseline.  Mild anemia was seen on labs.  
Otherwise, the examination was unremarkable.

With respect to the pruritis ani, the October 2009 VA examination 
report also notes that the Veteran reported burning and anal 
pruritis after bowel movements, up to the point of bleeding.  He 
denied a history of hemorrhoids.  He uses a topical medication 
for treatment.  He denied diarrhea, pain, tenesmus, or swelling.  
Hemorrhoids, anorectal fistula, anal or rectal stricture, 
sphincter impairment, and rectal prolapse were not present on 
examination.  There were no signs of anal irritation or other 
abnormalities that may cause pruritis.  The examiner diagnosed 
pruritis ani, by history only.

According to a November 2009 VA medical record, the Veteran 
reported that he has no gastrointestinal problems as long as he 
takes Omeprazole.  A November 2009 post-colonoscopy record notes 
marked spasm of the entire colon, diverticula, hemorrhoids, and 
quite tortuous colon.  

Based on this evidence, the Board finds that a rating of 20 
percent, but no higher, is warranted for the Veteran's 
gastrointestinal symptoms and pruritis ani.  As noted above, a 10 
percent rating is assigned for a mild duodenal ulcer with 
recurring symptoms once or twice yearly while a 20 percent rating 
is assigned for moderate duodenal ulcer with continuous moderate 
manifestations or two or three 10-day episodes of severe symptoms 
per year.  The Board finds that the daily symptomatology as 
described above is more than mild and recurs more than once or 
twice per year.  The Board further finds that the Veteran's 
symptomatology, including the acid irritations, abdominal pain, 
gassiness, and periodic rectal bleeding noted in August 2002 and 
the mild anemia, melena, and incomplete control of his symptoms 
despite medication and restricted diet noted in October 2009, 
most closely approximates the moderate symptomatology of the 
above rating criteria.  

The Board has considered whether a rating of 40 percent should be 
awarded based on the above evidence.  However, mild anemia is not 
consistently reflected in the records for the entire period on 
appeal, and there is no indication of weight loss or 
incapacitating episodes.  The Board further finds that a 60 
percent rating is not warranted.  Despite the Veteran's September 
2003 assertions of vomiting, he has consistently denied vomiting 
in his VA medical records and examination reports.  The Board 
finds the Veteran's repeated denials of vomiting, made in the 
context of seeking medical treatment and in having the severity 
of his disability evaluated, to be more credible and probative to 
the question at hand.  Regardless of whether the Veteran's 
gastrointestinal disability is manifested by vomiting, however, a 
60 percent rating must be denied because there is no evidence of 
weight loss.  Rather, the records reflect weight gain.  

The Board has also considered whether an increased rating is 
available under the hypertrophic gastritis rating criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7307.  This diagnostic code 
provides a 10 percent evaluation where there is chronic gastritis 
with small nodular lesions and symptoms.  A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted for chronic gastritis identified by a gastroscope with 
severe hemorrhages or large ulcerated or eroded areas.

The Board notes that the medical evidence as discussed above 
shows no evidence of multiple small eroded or ulcerated areas.  
Therefore, an increased rating is not warranted under Diagnostic 
Code 7307.  

As noted above, Diagnostic Codes 7307 (gastritis) and 7337 
(pruritis ani) both refer the rater, either directly or 
indirectly, to Diagnostic Code 7305 (the underlying condition of 
duodenal ulcer).  Thus, as discussed above, the 20 percent rating 
being assigned under Diagnostic Code 7305 contemplates both the 
Veteran's gastritis symptomatology and his pruritis ani.  

The Board notes that the Veteran's symptoms most closely 
approximate the 20 percent rating criteria for the entire period 
on appeal.  Thus, the assignment of staged ratings has been 
considered but is unnecessary.

In summary, the Board finds that a disability rating of 20 
percent is warranted under Diagnostic Code 7305 for the Veteran's 
gastrointestinal disability with pruritis ani.  To this extent, 
the Veteran's claim is granted.

G.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disabilities at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected disabilities are inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disabilities with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability levels and 
symptomatology.  The Board further observes that, even if the 
available schedular evaluations for the disabilities at issue are 
inadequate (which they manifestly are not), the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as 'governing norms.'  The record does not show that 
the Veteran has required frequent hospitalizations for these 
disabilities. Additionally, there is not shown to be evidence 
that these disabilities in particular interfere with employment 
beyond the degree that is already contemplated by the current 
ratings.  In short, the Board finds that the evidence does not 
demonstrate an exceptional or unusual clinical picture beyond 
that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a chronic cardiac disorder, 
to include hypertension, is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for left ear hearing loss is 
reopened.

Entitlement to an increased evaluation for a scar as residual to 
excision of a benign mass of the left cheek, currently evaluated 
as 10 percent disabling, is denied.  

Entitlement to an increased evaluation for a scar as residual to 
excision of lipoma of the right breast, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to a compensable evaluation for pseudofolliculitis 
barbae is denied.
  
Entitlement to a compensable evaluation for residuals of an 
injury to the right little finger is denied.

Prior to October 26, 2009, entitlement to an increased evaluation 
for residuals of a right ankle fracture with traumatic arthritis, 
currently evaluated as 10 percent disabling, is denied.  

On and after October 26, 2009, entitlement to a 20 percent rating 
for residuals of a right ankle fracture with traumatic arthritis 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a rating of 20 percent, but no more, for service-
connected gastrointestinal disability with pruritis ani is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

As discussed above, the Board has found that new and material 
evidence has been submitted to reopen the claims of entitlement 
to service connection for a chronic cardiac disability, to 
include hypertension, and left ear hearing loss.  Given that 
almost 18 years have passed since the Veteran was given VA 
examinations for these issues, the Board finds that a remand for 
VA examinations is warranted.

Finally, the Veteran's July 2010 informal hearing presentation 
includes the express contention that the Veteran has been unable 
to work because of his service-connected disabilities since May 
20, 2002, and has requested entitlement to a TDIU.  The Veteran 
has therefore properly raised the issue of a claim for TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once 
a veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).  
The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the Veteran has clearly raised a 
claim for TDIU.  Furthermore, pursuant to the holding in Rice, a 
claim for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Therefore, the Board finds that a remand is 
necessary so that the agency of original jurisdiction can provide 
appropriate notice on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for TDIU.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and etiology of any current chronic 
cardiac disorder, to include hypertension.  
The claims folders must be thoroughly 
reviewed by the examiner in connection with 
the examination, and a complete history 
should be elicited directly from the Veteran.  
Any tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current cardiac disability.  As to any 
pertinent disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability was incurred 
or aggravated as a result of the Veteran's 
military service or as a result of a service-
connected disability, to include PTSD.  Any 
opinion expressed must be accompanied by a 
complete rationale.

3.  Arrange for the Veteran to undergo a VA 
audiological examination to determine the 
nature and etiology of any current left ear 
hearing loss.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  All indicated tests and 
studies, to include a puretone audiometry 
test and a controlled speech discrimination 
test (Maryland CNC), should be conducted and 
all findings should be reported in detail.
 
The examiner should identify any pertinent 
pathology found and should diagnose any left 
ear disability.  As to any pertinent 
disability identified on examination, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service, to 
include as a result of in-service acoustic 
trauma.  Any opinion expressed must be 
accompanied by a complete rationale.

4.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


